Affirmed and Opinion filed November 20, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00755-CR

                  CHRISTOPHER DOLL SPECK, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1530550

                                    OPINION

      If a person is driving in a lane that is not an “Exit Only” lane, but the lane
connects with an optional exit ramp, must the person use a signal to indicate his
intention to take the optional exit? Our answer is “yes.” Because the trial court
reached the same conclusion, we affirm the trial court’s judgment.
                                 BACKGROUND

      Appellant was driving northbound on a highway in the early hours of the
morning. The northbound side had two lanes of traffic, with an exit ramp attached
to the outermost lane. Appellant was in that outermost lane, and he took the attached
exit, as illustrated by the following diagram:




                                          2
      An officer initiated a traffic stop because appellant exited the highway without
signaling. During the course of the traffic stop, the officer determined that appellant
was inebriated. Appellant was then placed under arrest and charged with driving
while intoxicated.

      Appellant moved to suppress the evidence of his intoxication. He argued that
the officer lacked reasonable suspicion to initiate the traffic stop because a signal
was not required.

      After considering the arguments, the evidence, and “a mishmash of case law,”
the trial court ruled that a signal was required because appellant had made a “change
of roadway course.” The trial court accordingly denied the motion to suppress. Based
on that ruling, appellant pleaded guilty to the charged offense and filed his notice of
appeal.

                                     ANALYSIS

      Appellant now raises three issues in our court, all of which generally challenge
the trial court’s ruling on his motion to suppress.

      We normally review the trial court’s ruling on a motion to suppress for an
abuse of discretion, but when resolution of the ultimate issue turns on an application
of law to undisputed facts, our review is de novo. See Oles v. State, 993 S.W.2d 103,
106 (Tex. Crim. App. 1999).

      Here, there is no dispute that appellant failed to signal. The entire episode was
captured on the officer’s dash cam video. The only question then is whether the law
required appellant to signal. If a signal was required, then the officer’s traffic stop
was legal, and the trial court’s ruling must be upheld. See Castro v. State, 227 S.W.3d
737, 741–43 (Tex. Crim. App. 2007).



                                           3
      The signaling statute requires a driver to use a signal “to indicate an intention
to turn, change lanes, or start from a parked position.” See Tex. Transp. Code
§ 545.104(a). In accordance with the trial court’s finding, we need only consider
whether appellant “change[d] lanes” within the meaning of this statute.

      The statute itself does not define the phrase “change lanes.” In the absence of
a statutory definition, we give the words in this phrase their plain meaning. See
Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991). “Change,” in this
context, means “to make a shift from one to another.” Webster’s Ninth New
Collegiate Dictionary 225 (9th ed. 1991). “Lane” means “a strip of roadway for a
single line of vehicles.” Id. at 672. When these definitions are combined, the
common understanding of to change lanes is to make a shift from one strip of
roadway to another.

      The undisputed facts establish that appellant was driving in the outermost lane
of the highway until he exited without signaling. The outermost lane did not require
an exit. Appellant could have continued driving on the direct course of the highway,
but instead, he shifted to the exit ramp, which was a separate strip of roadway. On
these facts, we conclude that appellant changed lanes because he made a shift from
one strip of roadway to another. Due to this lane change, a signal was required.

      Appellant disputes this application of the signaling statute. Relying on Trahan
v. State, 16 S.W.3d 146 (Tex. App.—Beaumont 2000, no pet.) and Mahaffey v. State,
364 S.W.3d 908 (Tex. Crim. App. 2012), he argues that a signal is never required
when exiting a highway. Neither case supports that argument.

      In Trahan, the defendant was stopped for exiting a freeway without signaling,
and during the course of the traffic stop, he was found to be in possession of
contraband. See Trahan, 16 S.W.3d at 147. The trial court denied a motion to
suppress the contraband, and on appeal, the State defended the trial court’s ruling by
                                          4
arguing that the “process of exiting the freeway necessitates a turn by its very
nature.” Id. The court of appeals rejected this reasoning because there was no
evidence that the exit taken by the defendant had required a “turn.” Id. The court of
appeals then reversed the trial court’s ruling. Id.

       The court of appeals did not address the meaning of “change lanes,” which is
the basis of our opinion today. Nor did the court of appeals affirmatively describe
the configuration of the freeway and the exit ramp—i.e., whether the freeway lane
was an “Exit Only” lane or whether it provided for an optional exit, as in appellant’s
case.1 Because of these material differences, we conclude that Trahan is not
controlling here.

       As for Mahaffey, that case did not even involve a highway exit. Instead, it
involved a merger of two lanes into one. See Mahaffey, 364 S.W.3d at 909. Before
the merger, the defendant did not cross over any lane dividers or markers. Id. at 910.
The defendant merely maintained his lane of traffic until the lane ended and he was
required to merge. Id. The Court of Criminal Appeals held that a signal was not
required in that circumstance because there was no lane change. Id. at 913 (“As a
practical matter, ‘changing lanes’ require the existence of more than one lane: In
order to change lanes from Lane A to Lane B, Lane A must exist. At the time
appellant began driving in Lane B, Lane A no longer existed; it had ended, and the
roadway had merged into Lane B.”).

       Appellant contends that “the act of exiting a freeway or highway can be a
foreseeable merge into the same lane and should not be considered as lane change,”

       1
          To our knowledge, no court has opined on whether a signal is required when a driver exits
from an “Exit Only” lane. We express no opinion as to that particular question. We merely hold
that when a driver has an option of exiting—as appellant did here—a signal must be used when
the driver exercises that option. To whatever extent that Trahan holds otherwise, we decline to
follow it.

                                                5
as in Mahaffey. This comparison is not persuasive. In Mahaffey, two separate
roadways converged into one, whereas here, a single roadway diverged into two (a
continuation of the direct course of the highway, and a separate exit away from the
highway).

      We conclude that appellant was required to signal his exit from the highway.
See Tex. Transp. Code § 545.104(a). Because he did not signal his exit, the officer
correctly initiated the traffic stop, and the trial court correctly denied the motion to
suppress.

                                   CONCLUSION

      The trial court’s judgment is affirmed.




                                        /s/       Tracy Christopher
                                                  Justice


Panel consists of Justices Christopher, Jamison, and Brown.
Publish — Tex. R. App. P. 47.2(b).




                                              6